UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FARHI SAEED BIN MOHAMMED,                     :
                                              :
                       Petitioner ,           :
                                              :
                v.                            :      Civil Action No. 05-1347 (GK)
                                              :
BARACK H. OBAMA, et al.,                      :
                                              :
                       Defendants.            :


                                             ORDER

         On May 27, 2010, Petitioner filed an Emergency Motion to Compel Compliance With This

Court’s Order of November 19, 2009 and For TRO and Injunction Against Transfer of Petitioner to

Algeria. On June 2, 2010, the Government filed its Opposition. The Court is waiting for Petitioner’s

Reply, which is not yet due. Given the seriousness of the issues raised in this Motion, the Court

hereby

         ORDERS an Administrative Stay until the Motion is decided.




June 3, 2010                                  /s/
                                              Gladys Kessler
                                              United States District Judge


Copies via ECF to all counsel of record